Filed 2/29/16 In re C.B. CA4/2




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re C.B., a Person Coming Under the
Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G052177
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP025745)
         v.
                                                                       ORDER MODIFYING OPINION
LEIGH B.,                                                              AND DENYING REHEARING; NO
                                                                       CHANGE IN JUDGMENT
     Defendant and Appellant.




                   The opinion filed February 1, 2016, is modified as follows:


                   On page 14, at the top of the page following “section 730 evaluation” add
the footnote:

                  “In a petition for rehearing, mother argues the opinion omitted
              facts material to the issues raised on appeal. She asserts SSA
              admitted it did not adequately facilitate the section 730 evaluation
              with Dr. Bosch ordered February 2, 2015, she notes there were
              “paperwork problems” and “miscommunication” preventing mother
          from complying with the February 2 order, the deputy county
          counsel delayed by 10 days preparing paperwork for the second
          psychological evaluation ordered March 17, and SSA’s April 17 and
          April 29 reports stated mother repeatedly had asked about the
          section 730 evaluation. She also claims the social worker did not
          adequately assist mother in setting up an appointment with Dr.
          Rogers, and the social worker testified at the disposition hearing it
          would not be fair to say mother did not cooperate with the section
          730 evaluation, and she was not the reason it did not go forward.
          Even accepting this evidence in mother’s favor, we believe the
          record amply supports the juvenile court’s conclusion mother’s
          conduct throughout the case and her testimony made it unlikely she
          would meaningfully participate in any evaluation, or that an
          evaluation, had it been completed, would have affected the outcome
          of the disposition hearing.”

               The modifications do not change the judgment. Appellant’s rehearing
petition is denied.


                                                ARONSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



IKOLA, J.




                                            2
Filed 2/1/16 In re C.B. CA4/3 (unmodified version)




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re C.B., a Person Coming Under the
Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G052177
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP025745)
         v.
                                                                       OPINION
LEIGH B.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Dennis J.
Keough, Judge. Affirmed.
                   Marsha F. Levine, under appointment by the Court of Appeal, for
Defendant and Appellant, Leigh B.
                   Leon J. Page, County Counsel, Karen L. Christensen and Jeannie Su,
Deputy County Counsel, for Plaintiff and Respondent.
              Andrea Renee St. Julian, under appointment by the Court of Appeal, for
Defendant and Respondent, Joel M.
                                  *           *           *
              Leigh B. (mother) appeals from the juvenile court’s judgment terminating
jurisdiction at the disposition hearing and placing her son, C.B. (born in November
2014), in his father Joel M.’s (father) sole physical and legal custody with monitored
visits for mother. Mother contends the evidence does not support the juvenile court’s
finding there was a substantial danger to C.B.’s physical or emotional well-being if he
was returned to her (Welf. & Inst. Code, § 361, subd. (c)(1); all statutory citations are to
this code unless otherwise noted). She also asserts the court terminated jurisdiction
prematurely, and should have awaited the outcome of a previously-ordered Evidence
Code section 730 (section 730) evaluation. We discern no error or abuse of discretion
and therefore affirm the judgment.
                                              I
                        FACTUAL AND PROCEDURAL BACKGROUND
              In November 2014, San Bernardino County child welfare officials filed a
juvenile court petition alleging C.B. had suffered, or was at substantial risk of suffering
serious physical or emotional harm “by the inability of [his parent] to provide regular
care for [him] due to [his parent’s]. mental illness, developmental disability, or substance
abuse.” (§ 300, subd. (b).) Specifically, the petition alleged mother gave birth to C.B. in
the backyard of an abandoned house without medical assistance, suffered from mental
health issues, and had a criminal history.
              According to the detention report, mother gave birth on a blanket in the
backyard of a home formerly inhabited by the maternal grandmother. Mother claimed
she was unaware the grandmother no longer lived at the residence, but a friend, whom




                                              2
mother called during her labor, declared mother planned to deliver her baby in her
mother’s backyard without medical assistance.
              The report also provided details concerning mother’s background. In 1997,
mother, then 17 years old, was the driver in an automobile collision that killed her brother
and another passenger. The report noted the accident resulted in a ruptured relationship
with her parents. Mother had four older children, none of whom remained in her custody.
In 2003, after an argument with one of the children’s fathers, she attempted to commit
suicide by crashing her vehicle with two of her children on the same mountain road
where the 1997 accident occurred. Mother pleaded guilty to felony child endangerment.
An unnamed physician quoted in the detention report described mother “as having
extreme odd, obsessive, overprotective, controlling, argumentative, [and] non-
cooperative” behaviors, perhaps attributable to the brain injury she suffered in the 1997
accident.
              The social worker’s report for the jurisdiction hearing stated mother was
argumentative and uncooperative. Mother refused to sign information release forms that
would have allowed the social worker to obtain copies of mother’s mental health records.
                                                                  1
Nor would mother provide information concerning C.B.’s father. The report catalogued
mother’s prior incidents of domestic violence against her children’s fathers, and
described other incidents of mother’s erratic behavior. For example, in 2009 mother
erupted in anger at two of her children for cluttering the house, repeatedly threw objects
at their father, and threatened to stab him. She was arrested and placed on a psychiatric
hold (§ 5150).
              In December 2014, mother waived her rights and pleaded no contest to
specified allegations of the petition. The county agreed to dismiss allegations related to
mother’s criminal history and mental health issues. The court found C.B. came within
       1
              Father has filed a letter brief joining in SSA’s legal arguments and requests
affirmance of the judgment.

                                             3
                                                 2
the provisions of section 300, subdivision (b), and transferred disposition of the case to
Orange County, where the parents resided.
              In a report dated February 2, 2015, the assigned social worker with Orange
County Social Services Agency (SSA) stated mother insisted San Bernardino social
workers had “li[ed] about everything.” Mother deflected pertinent questions about her
history, resisted providing information, denied the 2003 and 2009 incidents occurred,
denied spending time in a psychiatric hospital, and refused to sign information release
forms. C.B.’s caretaker also reported mother was uncooperative and difficult.
              Father contacted the social worker and advised he wanted mother to move
out of the apartment they recently had rented. He explained they had been arguing and
asked for guidance on how to obtain a restraining order. A few days after father spoke
with the social worker, mother accused the social worker of having bad intentions and
promising father custody if he evicted mother. She also complained the social worker’s
interference undermined father’s cooperation and caused him to have anxiety attacks.
              Mother changed, appeared late, or cancelled her scheduled visits with C.B.
The social worker sought a drug testing referral after mother “sounded as if she was
under the influence” during a phone call. The social worker cited a prior incident where
C.B. did not wake up for hours after mother breast fed him, resulting in San Bernardino
social workers prohibiting her from further breast feeding.


       2
               Section 300, subdivision (b), establishes juvenile court jurisdiction where,
“The child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child, or the willful or negligent failure of
the child’s parent or guardian to adequately supervise or protect the child from the
conduct of the custodian with whom the child has been left, or by the willful or negligent
failure of the parent or guardian to provide the child with adequate food, clothing, shelter,
or medical treatment, or by the inability of the parent or guardian to provide regular care
for the child due to the parent’s or guardian’s mental illness, developmental disability, or
substance abuse.”

                                             4
              The social worker opined mother suffered from mental health issues and an
inability to process information, but could not confirm her suspicions because mother
continued to deny permission for the worker to obtain information concerning mother’s
mental health history. The social worker recommended a declaration of dependency and
a case plan based on a section 730 evaluation.
              On February 2, the court ordered a section 730 evaluation with Dr. Jennifer
Bosch and set a completion date for early April 2015. Issues and concerns listed for the
evaluator included the likelihood C.B. would be physically abused, the presence of
developmental disabilities and psychiatric dysfunctions interfering with mother’s
parenting capacity, and whether she suffered from a mental disorder rendering her
incapable of benefitting from family reunification services within 12 months. The court
sought recommendations concerning treatment, placement, and visitation. The court
continued the disposition hearing to March 17, 2015.
              In a report dated March 17, 2015, the social worker noted mother had no
positive drug results, but missed several tests. Mother appeared at SSA’s offices in mid-
February with a man, claiming he was a lawyer and the child’s godfather, and demanded
to see the assigned social worker’s supervisor. Mother referred to the assigned social
worker as “bitch,” “psycho,” and “the one with the accent,” and accused her of making
“fraudulent statements.” In abusive and angry e-mails mother accused the child’s
caretakers of being “in this for the money,” asserted the caretaker husband was a
“psycho,” claimed the caretakers were “abusing” C.B. by putting on his diaper too tight,
and complained the caretaker husband had “threatened” her with cancellation of a visit
after she attempted to shake his hand. During monitored visits, mother acted oddly,
repeatedly exposing her breasts in public view so she could have skin-to-skin contact
with the child because she believed this helped them bond. Mother refused requests to
cover herself with a blanket or shirt.



                                            5
              Mother also directed her anger at father, describing him as a “sociopath”
who suffered from bouts of anxiety, cut himself as a teen, and had not bonded with the
child. She suggested the paternal grandmother “wan[ted] the baby for herself.”
              Father reported mother refused to move out of his apartment until police
officers confronted her with a ramming device to break down the door. Father
discovered mother had urinated on his mattress, clogged the plumbing with nylons,
damaged his personal property and the apartment, and stole several of his items. Because
father had complied fully with his case plan, the social worker recommended
conditionally releasing C.B. to father under a safety plan (CRISP).
              A therapist met with mother on two occasions, but mother believed she did
not require therapy. The social worker disagreed, however. Based on “mother’s actions
and behaviors,” the social worker suspected mother was suffering from an undiagnosed
mental health disorder and it was not safe for C.B. to return to mother’s care until she
completed a section 730 evaluation and complied with any treatment recommendations.
The social worker was also “highly concerned” mother denied being the aggressor in
domestic violence situations in the face of documentary evidence to the contrary. Mother
cast herself as “the victim and [was] unable to see and to admit that she has done
anything wrong” and blamed “other people for her behavior.”
              On March 17, the juvenile court granted mother’s motion to continue the
disposition hearing. Mother agreed to comply with a section 730 evaluation, and the
court authorized an additional 30 minutes of visitation time contingent on mother
scheduling and following though with the evaluation. Over mother’s objection, the court
placed C.B. with father under a CRISP. On March 27, the court ordered a section 730
evaluation and report by Dr. Martha Rogers due to the court by May 1.
              The social worker’s report dated April 17, 2015, recommended closing the
case with exit orders. Mother missed several drug testing appointments in March and
April. Mother was arrested in late March 2015, apparently for an outstanding warrant or

                                             6
violation of a restraining order. She missed several monitored visits, lying to the social
worker she was ill. She continued to display odd behaviors during visits, including
“excessive diaper changing and [] fascination with the child’s private part,” overfeeding,
“stuff[ing] the child under her shirt” ostensibly to facilitate skin-to-skin contact, and
obsessing over a belief the child’s diapers were too tight and his nails needed trimming.
              Mother’s therapist, Dr. Dumain, ended individual counseling because
mother failed to keep several scheduled appointments, and mother refused to sign a
referral for a new therapist. Mother accused Dumain of “inappropriate” use of time,
“slanted comments,” and allegiance with the social worker.
              Father obtained a restraining order against mother, but she repeatedly
violated the order by phoning him. Her calls also violated juvenile court orders. Mother
continued to malign the social worker in e-mails, describing her as “vicious,” a
“monster,” and biased, and accused her of alienating the father and child from her. She
faulted father for poor parenting skills, accusing him of not bathing C.B. or sterilizing
formula bottles.
              The social worker reported father had “been compliant with the conditions
of the CRISP agreement” and “cooperative in welcoming the CRISP worker into his
home,” including unannounced visits. He actively participated in therapy and
successfully completed a parenting program. He had done “everything [SSA] has asked
him to do,” was “caring and affectionate with” C.B., and there were no “concerns with
this family.” No one other than mother had concerns about C.B.’s cleanliness or father’s
parenting skills. The social worker recommended closing the case with orders that C.B.
stay in father’s care with monitored visits for mother at her expense.
              At the disposition hearing in late April and early May 2015, mother
testified the social worker was unprofessional, lazy, immature, and vicious. She faulted
the social worker for failing to investigate father’s mental health, refusing to observe
visits with C.B., and retaliating against her by recommending a reduction in visits.

                                              7
Mother claimed to have had a “birth plan” for a hospital birth, and denied going to her
mother’s home to give birth. She had not seen the maternal grandmother in a few
months, but “wanted her to be a part of [her] life with [her] son” and “thought it was a
good way to make amends.” She arrived at the home early in the morning and sat next to
the swimming pool without calling or checking to see if the maternal grandmother was
home. She gave birth about eight feet from her car on pads she laid down, and she cut
the umbilical cord with “crude twine” she found in her car. She did not call 911, but
called a friend, who she believed was named Connie L., “because it was not an
emergency.”
              Mother claimed to have completed parenting and child development
classes, but provided no documentation. She denied missing drug tests, claiming the
testing facility was closed and claimed she had the tests done at a hospital. She denied
having an unresolved issue with domestic violence and claimed father had “shoved [her]
down with such great force that [she] ended up on the ground” and the social worker
“lie[d] on the stand” when testifying mother pushed father. Mother admitted an arrest in
July 2014, did not think it involved battery, and believed it was for trespassing “in [her]
own home . . . after [her] landlord broke in.”
              Mother denied being homeless, but refused to disclose her current address
to SSA. She would not permit a home visit by the social worker, who “lied too much,”
but said she would allow someone else from SSA to assess her home, which was a rented
room in a “beautifully appointed condo” with “new stuff” because father “stole a lot of
[her] baby stuff.” She was not currently working and did not explain how she paid rent.
Finally, mother claimed low brake fluid led to the 2003 car accident with the children,
and denied telling a first responder she wanted to kill herself after a fight with her
partner.
              The social worker testified mother was very uncooperative, argumentative,
and displayed odd behaviors. She refused to provide releases to obtain information to

                                              8
assist in the investigation. Mother was “very rigid” and did “not have that instinct of
feeling what the child needs.” Although the child cried during every visit, mother
“continue[d] doing the same thing.” Mother was allowed monitored visits with her older
children, but a restraining order barred her from unauthorized contact, and apparently she
had not seen them in a long time. Mother discontinued intensive counseling claiming she
did not need therapy. Nor did mother believe she needed a domestic violence class and
apparently did not comply with a request to take a child education class. The social
worker believed mother’s mental health posed a risk to C.B. She recommended a
monthly, two-hour, professionally-monitored visit for mother. She interpreted the
visitation monitors’ notes as reflecting C.B. was “miserable” during mother’s visits.
              Dr. Fuentes, who worked at the facility where mother received treatment
after the 1997 car accident, testified on mother’s behalf. She sought a cognitive
evaluation from him addressing whether she suffered any lingering effects of her
traumatic brain injury. According to Fuentes, mother suffered diminished “nonverbal”
skills, but remained in the average range, and possessed the capability of making
informed decisions. Fuentes did not perform a personality evaluation, but he saw no
evidence of “gross deficits in mental status.” She did seem anxious, which he attributed
to stress, and he did not rule out the need for medication. A brain injury might “make
someone act in a way that looks like they have mental health issues,” appear to be “on
drugs,” or “affect the way that she organizes her thoughts.” The person might engage in
“thinking out loud” with “less of a filter,” especially when under stress. Mother had “the
cognitive understanding of what it means to be a parent,” appeared to understand how to
care for a child, and he had no concerns about her ability to parent. But Fuentes admitted
he did not know much about mother’s background and history, and he “would need to do




                                             9
a comprehensive evaluation” and more “thorough observation” before agreeing a child
                                           3
could be placed safely in mother’s care.
              On May 5, 2015, the juvenile court found there would be a current risk of
detrimental harm to C.B. if he was placed in mother’s custody (§ 361, subd. (c)(1)). The
court declared C.B. to be a dependent child, and ordered sole legal and physical custody
vested with father (§ 361.2), noting “there is a significant difference in the demonstrated
abilities of [mother and father] to care for this child.”
              The court stated it disbelieved mother’s testimony concerning “the events
surrounding the birth” and faulted her for failing to “make sure there were no problems at
a crucial, crucial moment in the life of this child.” The court cited mother’s statements
she summoned her friend’s assistance “not for the child, not for herself, but to clean up
the mess” accompanying the birth “to make this presentable.” The court observed mother
provided or released limited information favorable to her, and the lack of “broad access
to pertinent information” raised concerns considering “what seems to be a series of
events” where “mother has responded inappropriately.” The court also noted mother’s
hostile, abrasive, and demeaning behavior “interfered in a significant part in the
relationship between” mother and the social worker, and with father. The court noted
that mother’s negative attitude made it unlikely she would work productively with SSA,
which was a reason not to retain jurisdiction as mother requested. The court also
concluded “simply from mother’s testimony” it was “extremely unlikely she would
participate in any meaningful fashion in services or a 730 evaluation.”
              In June 2015, the court ordered six hours of weekly supervised visits for
mother, with additional hours for specified holidays. The court noted mother’s conduct
at the end of visits, often standing behind the caretaker’s vehicle, and the choice to give

       3
              Dr. Seibert, who worked at the same facility as Dr. Fuentes, provided the
social worker with an opinion mother’s neuropsychological status did not suggest reason
to doubt mother’s ability to safely and effectively care for her children.

                                               10
birth at the unoccupied residence, “does raise concerns about the child being potentially
secreted” and warranted supervision. The Court ordered father to pay for six hours per
month of supervision until the end of the calendar year.
                                              II
                                         DISCUSSION
A.   Substantial Evidence Supports the Juvenile Court’s Decision to Remove the Child
from Mother’s Custody
              Mother contends the evidence does not support the juvenile court’s finding
there was a substantial danger to C.B.’s physical and emotional well-being if he was
returned home to her (§ 361, subd. (c)(1)). We disagree.
              Mother pleaded no contest to the allegations C.B. had suffered, or was at
substantial risk of suffering serious physical harm or illness in her care (§ 300, subd. (b)).
Consequently, the juvenile court declared C.B. a dependent child (§ 360, subd. (d)).
Section 361, subdivision (c), provides: “A dependent child shall not be taken from the
physical custody of his or her parents or guardian or guardians with whom the child
resides at the time the petition was initiated, unless the juvenile court finds clear and
convincing evidence of any of the following circumstances . . . . [¶] (1) There is or would
be a substantial danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no reasonable
means by which the minor’s physical health can be protected without removing the minor
from the minor’s parent’s or guardian’s physical custody.” An order removing a child
from parental custody is reviewed under the substantial evidence standard. (In re A.E.
(2014) 228 Cal. App. 4th 820, 826.) The reviewing court views the record in the light
most favorable to the juvenile court’s judgment, resolves all conflicts in the evidence in
favor of the judgment, and accepts all credibility findings. (Ibid.; In re Savannah M.




                                              11
(2005) 131 Cal. App. 4th 1387, 1393 [substantial evidence is evidence that is reasonable,
credible, and of solid value].)
              Mother argues the juvenile court removed C.B. from her custody because
of “risks that her purported mental health problems might pose to him,” but “the only
supposed evidence presented regarding mother’s alleged mental health problems is pure
speculation and conjecture.” The evidence in the record, however, demonstrated mother
posed a substantial danger to C.B.
              Significant facts demonstrating substantial danger to C.B. include the 2003
child endangerment incident with two of her older children and mother’s loss of custody
of all four of the older children. The circumstances of C.B.’s birth, coupled with
mother’s unconvincing explanation of those events, showed mother failed to appreciate
the consequences and risks attending C.B.’s delivery, and presented a danger to C.B. in
the future. Mother’s decision to deliver her child without medical assistance supported
the court’s conclusion mother had “extraordinary deficiencies in . . . judgment” and
making decisions. Her refusal to provide information concerning her background, mental
health history, and living arrangements, and her denials concerning domestic violence
incidents, undermined her credibility and created a lack of trust in her parenting
capabilities. Her refusal to attend more than two therapy sessions showed she lacked
insight into her deficits or an interest in improving her parenting capabilities.
              Mother’s interactions with the social worker, former caretakers, and father,
including her violations of the restraining order and arrests, show her to be an
emotionally unstable and potentially violent individual. Mother’s hostility and lack of
cooperation prevented the court from identifying the source of her problems. Although
mother never tested positive for drugs, she missed several Medtox testing appointments,
and the social worker felt she might have been intoxicated during a phone call. But
whatever the explanation, the record as recounted in detail above, shows mother posed a



                                              12
substantial risk of harm to C.B.’s physical and emotional well-being. (See In re J.S.
(2014) 228 Cal. App. 4th 1483, 1492 [court must focus on averting harm to the child].)
              Mother faults the social worker for offering an opinion on her mental health
but failing to adequately investigate the matter or obtaining expert opinion to back up her
hypothesis. But the record reflects mother refused to provide releases for information,
selectively providing the records she deemed favorable to her position.
              Mother also complains the section 730 evaluation was not completed
“despite two court orders and mother begging the social worker to make sure the
evaluation took place . . . .” Mother states Dr. Fuentes testified he “strongly believed that
any assessment of risk mother might present to [C.B.] required a comprehensive section
730 psychological evaluation and a psychiatric evaluation.” Mother argues the court and
social worker could have insisted Dr. Rogers complete the evaluation (originally due
May 1, 2015) before the disposition hearing concluded.
              The record suggests mother played a role in the delay associated with
completing a section 730 evaluation. As noted, in March 2015 the court granted mother’s
motion to continue the disposition hearing, mother agreed to comply with a section 730
evaluation, and the court authorized an additional 30 minutes of visitation time
contingent on mother scheduling and following though with the evaluation. This
suggests she had not followed through on the prior section 730 evaluation with Dr.
Bosch. Regardless, Dr. Fuentes admitted he did not know much about mother’s
background and history, and he “would need to do a comprehensive evaluation” and
more “thorough observation” before he could say a child could be placed safely in
mother’s care. Dr. Fuentes did not assert the court, which was apprised of mother’s
background and history, required such an evaluation. The record supports the court’s
conclusion that mother’s conduct and testimony demonstrated it was “extremely unlikely
she would participate in any meaningful fashion in services or a 730 evaluation.” Under



                                             13
these circumstances, the court did not err in proceeding to disposition without a section
730 evaluation.
B.   The Juvenile Court Did Not Err in Terminating Dependency Jurisdiction
              Mother also argues the juvenile court erred when it found there was no
need for ongoing supervision and terminated dependency jurisdiction. Again, we
disagree.
              Section 361.2 provides that “[w]hen a court orders removal of a child
pursuant to Section 361, the court shall first determine whether there is a parent of the
child, with whom the child was not residing at the time that the events or conditions arose
that brought the child within the provisions of Section 300, who desires to assume
custody of the child. If that parent requests custody, the court shall place the child with
the parent unless it finds that placement with that parent would be detrimental to the
safety, protection, or physical or emotional well-being of the child.” (§ 361.2, subd. (a).)
Where “the court places the child with that parent it may do any of the following: [¶] (1)
Order that the parent become legal and physical custodian of the child. The court may
also provide reasonable visitation by the noncustodial parent. The court shall then
terminate its jurisdiction over the child. The custody order shall continue unless modified
by a subsequent order of the superior court. The order of the juvenile court shall be filed
in any domestic relation proceeding between the parents.” (§ 361.2, subd. (b).)
              Alternatively, the court may order the parent to assume custody subject to
the jurisdiction of the juvenile court and require that a home visit be conducted within
three months, considering “any concerns that have been raised by the child’s current
caregiver regarding the parent,” (§ 361.2, subd. (b)(2)), or it may order the parent to
assume custody subject to the supervision of the juvenile court with reunification services
for either or both of the parents (§ 361.2, subd. (b)(3)). Orders terminating the juvenile
court’s jurisdiction are reviewed under an abuse of discretion standard. (Bridget A. v.
Superior Court (2007) 148 Cal. App. 4th 285, 300; see In re Austin P. (2004)

                                             14
118 Cal. App. 4th 1124, 1134 (Austin P.) [juvenile court’s conclusion continued
supervision no longer necessary is a factual finding reviewed under the substantial
evidence standard].)
                    Mother asserts “there were several concerns which showed that continued
supervision of C.B. in [father’s] custody was necessary.” She lists concerns about
father’s mental health, his criminal history and ability to care for C.B., and the open
hostility in the relationship between mother and father.
                    The record reflects father’s mental health and criminal issues were
relatively minor and occurred in the distant past. Father followed the conditions of the
CRISP agreement, cooperated with the CRISP worker and welcomed the worker into his
home, including unannounced visits, actively participated in therapy, and successfully
completed a parenting program. The social worker reported father accomplished
“everything [SSA] ha[d] asked him to do,” was “caring and affectionate with” C.B., and
there were no concerns with C.B. in his care. As noted, no one other than mother had
concerns about father or his parenting skills, and father’s conduct and cooperation during
the proceedings was further evidence mother’s concerns were unjustified. Nothing
suggested father would not continue to participate in activities beneficial to C.B. without
juvenile court supervision. Although mother harbored hostility toward father, the
contrary was not true. Mother may not set up her own behavior as a basis to undermine
the court’s findings under section 361.2. The court did not err in terminating
                4
jurisdiction.

       4
              None of the cases mother cites supports reversal of the juvenile court’s
dispositional order. (In re J.S. (2011) 196 Cal. App. 4th 1069, 1076, 1082 [affirming order
terminating jurisdiction where evidence demonstrated the child was safe in the father’s
home, the father was cooperative, and the child had no demonstrated mental or emotional
problems requiring continued supervision]; In re Janee W. (2006) 140 Cal. App. 4th 1444,
1452-1453 [affirming order terminating jurisdiction; substantial evidence supported
implied finding continued supervision was no longer necessary because the father’s home
was appropriate and the children were happy in the home and well cared for; evidence of

                                                  15
C.   The Juvenile Court Did Not Abuse Its Discretion in Ordering Mother to Pay for
Supervision During Her Visits
              As noted above, the juvenile court ordered six hours of weekly supervised
visits for mother (with additional hours for specified holidays), and ordered father to pay
for six hours ($30 per hour) per month of supervision until the end of the calendar year.
Mother contends the juvenile court abused its discretion by requiring her to pay for
supervision because she was unemployed and could not afford it. She notes father was
employed, had a home, and therefore had greater financial resources than she did.
              The juvenile court has jurisdiction to make visitation exit orders (§ 304; In
re Jennifer R. (1993) 14 Cal. App. 4th 704, 711) to be filed in and enforced by the family
law court. (§ 362.4; In re John W. (1996) 41 Cal. App. 4th 961, 973 [“[I]n making exit
orders, the juvenile court must look at the best interests of the child”; In re Hunter S.
(2006) 142 Cal. App. 4th 1497, 1505 [where the juvenile court orders visitation, the court
should make sure visitation will in fact occur].) We review the juvenile court’s order
concerning visitation for an abuse of discretion. (In re R.R. (2010) 187 Cal. App. 4th
1264, 1284; In re Stephanie M. (1994) 7 Cal. 4th 295, 318-319 [court abuses its discretion
when order exceeds the bounds of reason].)
              Mother does not assert the court abused its discretion by requiring
supervision. The court encouraged the parties to find a lower cost supervision alternative
with friends and family. Father refused to supervise visits, and it was clear he should not
supervise based on mother’s attitude toward about him. As SSA notes, it was reasonable
for the court not to saddle father with ongoing supervision costs when he was shouldering
the entire cost of caring for C.B. The court noted if mother had custody, she would incur


a conflict between the mother and father did not necessitate continuation of jurisdiction];
Austin P., supra, 118 Cal. App. 4th 1124 [affirming order continuing jurisdiction where
the child barely knew the father, child required therapy, and mother and father had a
conflicted relationship].)

                                             16
expenses exceeding the costs of supervision. Nothing suggests mother could not find
employment or another way to pay for supervision. Mother’s argument “placing the
burden on” her “to pay for [supervision] will ultimately result in the reduction (and
possible elimination) of her visitation,” is speculative. Indeed, she may in the future be
able to establish a basis to modify the visitation order in the family court to eliminate
supervision because of changed circumstances. We discern no abuse of discretion.
                                             III
                                        DISPOSITION
              The judgment is affirmed.




                                                   ARONSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



IKOLA, J.




                                             17